DETAILED ACTION
This Office action is responsive to Applicant’s remarks submitted September 1, 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-4, 6-12, 14, 15, 21, and 22 are currently pending.

Response to Arguments
2.	The Applicant argues against the indefiniteness rejection under 35 U.S.C. 112 (remarks, p. 8). The Examiner has carefully considered this point. With respect to the rationale that essential steps were omitted, the Examiner has withdrawn this reasoning. However, the Examiner maintains that claim 1 is indefinite because multiple steps include elements that fail to clearly set forth an action. 
For instance, the first step of “providing an input from the mobile device invoking an application… on the mobile device” (lines 3-4) is interpreted as starting the application. The claim then describes the configuration of the application by virtue of authorization steps (i.e. “authorizing the user… to request via the application to make connections… without entering any registration information, etc.” (lines 5-8), “authorizing the user… to contact a server identifying and selecting any location of a plurality of locations [sic]” (lines 9-11), and “authorizes a selection of and connection to any one of the… networks… whenever a connection is made” (lines 26-29)). Because the claim is directed to a method, it is unclear how the configuration translates to required steps. It is unclear, for example, if the claim requires the step of making a connection, and the subsequent “selection of and connection to any one of the [networks].” 
	The courts have determined a claim may be indefinite if an apparatus requires use by a user, rather than the mere capability of such use, noting that it was unclear whether infringement occurred when the system was created or when the user used the system IPXL Holdings, LLC v. would occur when the steps of the system are performed or when the system (including the application and its functionality) is created.1

	The Applicant argues Manroa fails to teach “selecting any location of a plurality of locations in a database listing locations and local Wi-Fi networks at those locations” (remarks, p. 11; corresponding to claim language at lines 10-12). The Examiner respectfully disagrees. As noted in the previous Office action, Manroa was introduced to the extent this feature is not inherent to the system of Lord modified by Scott (p. 6). More specifically, Lord as modified by Scott teaches wherein devices choose a location, i.e. a network at a current location, of a plurality of locations (see, e.g., Lord [0036] and [0043]; cloud management system assists the device in network selection). Furthermore, the cloud system’s management of network state occurs by virtue of data that is maintained in servers that is exchanged with devices via an app (e.g. app 406) (see, e.g., Lord [0035]). 
Manroa was introduced to account for the selection of locations that are not a device’s current location (note “any location of a plurality of locations”). The Examiner emphasizes that it is unclear if claim 1 requires this feature because “any location” includes a current location. Applicant and Examiner discussed this point several times (see, e.g., interview summary mailed January 27, 2020). Furthermore, to the extent the said feature is required, Applicant’s argument ignores the teachings of Lord and Scott. One cannot show nonobviousness by attacking references individually In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

The Applicant also argues the prior art of record fails to teach claim 11 (remarks, p. 11-12) The Examiner has fully considered this point, but respectfully disagrees. The Examiner maintains the response to this argument which was previously set forth in the final Office action mailed February 22, 2021 (p. 4).

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


4.	Claims 1 and all dependent thereon are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 1: multiple steps of the claim include elements that fail to clearly set forth an action (see section 2 above).

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1, 6-9, 12, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0328190 (“Lord”), in view of U.S. Publication No. 2008/0181187 (“Scott”), and in further view of U.S. Publication No. 2013/0295962 (“Manroa”).

Regarding claims 1, 21, and 22: Lord teaches a method to connect a mobile device to a local Wi-Fi network, using a Wi-Fi trusted management system (See, e.g., figure 2 and [0035]-[0040]; note cloud management system 200.), said method comprising:
providing an input capability for a user of the mobile device to (1) invoke an application associated with the Wi-Fi trusted management system on the mobile device, as executed by a processor on the mobile device, the application authorizing the user of the mobile device, as a user registered with the Wi-Fi trusted management system to (2) request via the application to make connections to local Wi-Fi networks registered with the Wi-Fi trusted management system, the application authorizing the user of the mobile device to contact a server associated with the Wi-Fi trusted management system to identify and select  a location of a plurality of locations in a database listing locations and local Wi-Fi networks at those locations that are registered with the Wi-Fi trusted management system (See, e.g., [0040]-[0043]; note mobile app 406 and/or resident software for network connection. See also [0131]; a UE requests a connection to a local network, i.e. at a location. See also, e.g., [0048], [0093], [0099], [0124], and [0133]; note resource utilization.);
(3) receiving a selected location (See, e.g., [0043], [0099], and [0131]; a network is selected.);
further executing the invoked application to cause a communication with the server associated with the Wi-Fi trusted management system to (4) request that the server provide one or more local Wi-Fi networks that are registered in the database associated with the Wi-Fi (See, e.g., [0099], [0124]; note indication of available networks.);
(5) receiving, from the server associated with the Wi-Fi trusted management system, the listing of one or more local Wi-Fi networks registered in the database associated with the Wi-Fi trusted management system for the selected location (See, e.g., [0099], [0124]; note indication of available networks. See also, e.g., [0048], [0093], [0099], [0124], and [0133]; note resource utilization.); and
(6) storing, in a memory device of the mobile device, the received listing of the one or more registered local Wi-Fi networks for the selected location, wherein the application further authorizes the user of the mobile device to (7) connect to any one of the registered local Wi-Fi networks stored in the memory device of the mobile device once the registered local Wi-Fi network selected by the user of the mobile device can confirm using the Wi-Fi trusted management system that the user of the mobile devices is trustable as a validated and verified user of the Wi-Fi trusted management system (See, e.g., [0099] and [0102]-[0106]; a UE is connected to a registered Wi-Fi network. See also [0131]; note authentication.).
Lord may teach or imply an input capability for a user and the application downloading/storing into a memory in the mobile device a listing of one or more local Wi-Fi networks that are registered in a database associated with the server as Wi-Fi networks at said location that are available for users of the application to connect to local Wi-Fi networks at said location via the application (See, e.g., [0099]; selection is based on available networks.). Lord may also teach or imply connecting without the user having to enter any registration information, passwords, or authentication information (See, e.g., [0093]; note transparently connecting.). (See, e.g., [0024], [0035], and [0053].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Scott, such as the interface, network selection, and profile saving functionality, within the system of Lord, in order to enhance user selection operability and/or improve network access transparency.
To the extent that Lord modified by Scott does not explicitly state and/or inherently include the function of selecting “any location of a plurality of locations,” this feature is taught by Manroa (See, e.g., [0045], [0046], [0054], [0055], and [0085].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Manroa, such as network selection functionality, within the system of Lord modified by Scott, in order to better utilize available network resources.
The rationale set forth above regarding the method of claim 1 is applicable to the methods of claims 21 and 22 (See also, e.g.: Manroa [0045] and [0046]; Lord [0093]; and Scott [0024], [0035], and [0053].). The motivation for modification set forth above regarding claim 1 is applicable to claims 21 and 22.

Regarding claim 6: Lord modified by Scott and Manroa further teaches wherein, instead of receiving the input from the user, the selected registered local Wi-Fi network is automatically determined by a processor in the mobile device, based on one or more connection parameters entered by the user of the mobile device upon a registration process for the application, (See, e.g., Lord [0048], [0052], and [0124].).
Regarding claim 7: Lord modified by Scott and Manroa further teaches wherein, when the selected registered local Wi-Fi network is unavailable for connection when the user of the mobile device makes a connection request, then a second registered local Wi-Fi network is selected from the listing of listed on the retrieved listing of registered local Wi-Fi networks at the selected location (See, e.g., Lord [0036]-[0039].).

Regarding claim 8: Lord modified by Scott and Manroa further teaches wherein the connecting the mobile device to the selected registered local Wi-Fi network is based on one or more filters (See, e.g., Lord [0047], [0048], and [0112].).

Regarding claim 9: Lord modified by Scott and Manroa further teaches wherein the one or more filters comprise one or more of: an access filter that enables only predefined specific sites or protocols; a bandwidth filter that limits a bandwidth usage of a requested connection; and a priority filter that sets a quality of service (QoS) for the requested connection (See, e.g., Lord [0047], [0048], and [0112].).

Regarding claim 12: Lord modified by Scott and Manroa further teaches the method of claim 1, as achieved via a cloud service, wherein the registered local Wi-Fi network selected by the user of the mobile device, upon receipt from the mobile device of the request to connect, transmits a request to a controller to request that the controller validate that the user is a registered user of the Wi-Fi trusted management system. (See, e.g., Lord [0039], [0101], and [0127]-[0132]).

10.	Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lord, in view of Scott, in further view of Manroa, and in further view of one of: U.S. Publication No. 2014/0289034 (“Wu”), U.S. Publication No. 2016/0050281 (“Jain”), or U.S. Publication No. 2015/0142595 (“Acuna”).

Regarding claim 10: Lord modified by Scott and Manroa substantially teaches the method as set forth above regarding claim 8. Lord modified by Scott and Manroa may teach or imply, but nevertheless fails to explicitly state, wherein said filters are based upon a level of trust reported by selected registered local Wi-Fi network. However, Wu teaches utilizing social media and/or reputation data to produce a level of trust for verification and/or authentication (See, e.g., [0039].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Wu, such as the verification and authentication functionality, within the system of Lord modified by Scott and Manroa, in order to profile users and/or enhance security.
Alternatively, Jain teaches the said feature(s) (See, e.g., figure 1, [0026], and [0067].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Jain, such as the verification and authentication functionality, within the system of Lord modified by Scott and Manroa, in order to profile users and/or enhance security.
Alternatively, Acuna taches the said features (See, e.g., figure 1 and [0090].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Acuna, such as the verification and authentication 

Regarding claim 11: Lord modified by Scott and Manroa substantially teaches the method as set forth above regarding claim 1. Lord modified by Scott and Manroa further teaches wherein the application is installed on a memory of the mobile device and includes a listing available local networks and maintains credentials for each available network to avoid authentication information at a time of making a connection request by the mobile device (note explanation set forth regarding claim 1). Lord modified by Scott and Manroa may teach or imply, but nevertheless fails to explicitly state, wherein each user registered in the Wi-Fi trusted management system is associated with a value for a reputation system in which a user’s previous Wi-Fi usage is a factor taken into account to enable a current request. However, Wu teaches utilizing social media and/or reputation data to produce a level of trust for verification and/or authentication (See, e.g., [0039].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Wu, such as the verification and authentication functionality, within the system of Lord modified by Scott and Manroa, in order to profile users and/or enhance security.
Alternatively, Jain teaches the said feature(s) (See, e.g., figure 1, [0026], and [0067].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Jain, such as the verification and authentication functionality, within the system of Lord modified by Scott and Manroa, in order to profile users and/or enhance security.
Alternatively, Acuna taches the said features (See, e.g., figure 1 and [0090].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application .

11.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lord, in view of Scott, in further view of Manroa, and in further view of U.S. Publication No. 2009/0088133 (“Orlassino”).

Regarding claim 4: Lord modified by Scott and Manroa substantially teaches the method as set forth above regarding claim 1, but fails to explicitly state wherein the selected registered local Wi-Fi network, upon receipt from the mobile device of the request to connect, checks a digital certificate associated with the mobile device to determine whether the user is a registered user of the application. However, Orlassino teaches checking a digital certificate associated with the mobile device to determine whether the user is a registered user (See, e.g., [0027].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Orlassino, such as the verification and authentication functionality, within the system of Lord modified by Scott and Manroa, in order to enhance security.

Allowable Subject Matter
12.	Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
13.	Claims 14 and 15 are allowed.

Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SLOMS whose telephone number is (571)270-7520. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 





/NICHOLAS SLOMS/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Considering the length of prosecution history, and the outstanding indication of allowable subject matter, the Examiner invites the Applicant to contact the Examiner in an effort to determine claim language that would obviate this rejection.